STRANSKY V. CITIBANK



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO.  2-04-398-CV





JOSEF STRANSKY	APPELLANT



V.



CITIBANK SOUTH DAKOTA, N.A.	APPELLEE



------------



FROM THE COUNTY COURT AT LAW OF WISE COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------



On December 22, 2004 we notified appellant, in accordance with 
Tex. R. App. P. 
42.3, that this court may not have jurisdiction over this appeal because it appeared the notice of appeal was not timely filed.  We stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court on or before January 21, 2005 a response showing a reasonable explanation for the late filing of the notice of appeal.  
See
 
Tex. R. App. P.
 10.5(b), 26.3(b), 42.3(a).  We have not received a satisfactory response.

The trial court’s judgment was signed on October 21, 2004.  Appellant’s notice of appeal was due on November 22, 2004.  Appellant filed a notice of appeal on December 8, 2004.  Appellant has not offered any explanation for the late filing.

Therefore, it is the opinion of the court that this appeal should be dismissed for want of jurisdiction.  
See
 
Tex. R. App. P
. 42.3(a), 43.2(f). Accordingly, we dismiss the appeal.

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DELIVERED:  March 24, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.